Citation Nr: 0615505	
Decision Date: 05/26/06    Archive Date: 06/06/06	

DOCKET NO.  05-13 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1942 to May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
VARO in Cleveland, Ohio, that confirmed and continued a 
50 percent disability rating for the veteran's PTSD.  

In accordance with the provisions of 38 C.F.R. § 20.900(c) 
(2005), this case has been advanced on the Board's docket 
because of the veteran's advanced age.


FINDINGS OF FACT

1.  VA has developed adequate evidence necessary for an 
equitable disposition of the claim.  

2.  The service-connected PTSD is manifested by occupational 
and social impairment, with deficiencies in most areas, such 
as work, family relations, judgment, thinking, and mood.


CONCLUSION OF LAW

The criteria for an increased disability evaluation of 
70 percent, but not more, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  This 
includes notification as to what information and evidence VA 
will seek to provide and what evidence the claimant is 
expected to provide.  38 U.S.C.A. §§ 5102, 5103; see also, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, VA must ask the claimant to provide any evidence in 
his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159; see also, Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in which it was held that 
the notice requirement of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  These include:  (1) Veteran's status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) the degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

With regard to the above, the Board notes that in March 2006, 
the veteran was sent a letter dealing specifically with the 
ramifications of the Dingess case.  This letter addressed the 
elements pertaining to the degree of disability and the 
effective date of the disability.

The veteran was provided with other information regarding 
what was needed from him, what the status of his claim was, 
what the evidence had to show to establish entitlement to the 
benefit sought by a letter from VA dated in August 2004.  He 
was specifically told it was his responsibility to make sure 
that all requested records that were not in the possession of 
the Federal department or agency were received.

With regard to the duty to assist the veteran, the record 
shows that VA medical records have been obtained and 
associated with the claims folder.  Further, the veteran was 
scheduled for special psychiatric examinations by VA in 
August 2004 and again in August 2005.  Additionally, he 
provided testimony regarding his claim before a Decision 
Review Officer at the Cleveland RO in June 2005.  A 
transcript of the hearing proceedings is of record and has 
been reviewed by the undersigned.  Also, the veteran gave 
testimony before the undersigned Traveling Veterans Law Judge 
at the Cleveland RO in April 2006.  A transcript of the 
hearing proceedings is also of record.

In view of the foregoing, the Board believes that the veteran 
has had ample opportunity to submit evidence and VA has all 
that is reasonably possible to provide him with assistance in 
developing his claim.  Also, in view of the favorable 
disposition reached herein, any further development is 
unnecessary.

Pertinent Legal Criteria.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
by military service and their residual conditions in civil 
occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

Under the general formula for rating mental disorders, a 
50 percent rating is assigned when there is occupational or 
social impairment with reduced reliability and productivity 
due to such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating of 70 percent is provided when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (work or a 
work like setting); inability to establish or maintain 
effective relationships.

The maximum schedular evaluation of 100 percent is provided 
when the PTSD is manifested by total social and occupational 
impairment, due to such symptoms as:  Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Code 9411.  

Pertinent case law reveals that in determining whether a 
veteran meets the criteria for a 70 percent evaluation, the 
Board must consider whether the veteran has deficiencies in 
most of the following areas:  Work, school, family relations, 
judgment, thinking, and mood.  See Bowling v. Principi, 15 
Vet. App. 1, 11 (2001).

Global Assessment of Functioning (GAF) scores are rated on a 
scale reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App.  240, 242 
(1995); see also, Richards v. Brown, 9 Vet. App. 266, 267 
(1996) citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), page 32.

A score of 41 to 50 is warranted for "serious symptoms or any 
serious impairment of social, occupational or school 
functioning."

A score of 51 to 60 is warranted for "moderate symptoms 
(e.g., flattened affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts, abuse of co-workers)."

Analysis.

The Board notes that it has thoroughly reviewed the record in 
conjunction with the case.  While the Board has an obligation 
to provide reasons and bases supporting its decision, there 
is no need to discuss in detail the evidence submitted by the 
veteran or in his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 
(2000) (noting that the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant).

After a review of the evidence and the pertinent provisions 
of the Rating Schedule set forth above, the Board finds the 
manifestations of the veteran's PTSD most nearly approximate 
the criteria for a 70 percent rating, but do not approximate 
the criteria for the assignment of a 100 percent schedular 
rating.  Mindful of the Court's determination in Bowling 
discussed above, the Board finds the evidence shows 
impairment in several of the areas need for a 70 percent 
evaluation.

The pertinent medical evidence of record includes the report 
of a VA psychological evaluation of the veteran in December 
2002.  It was indicated that since he had lost the structure 
and distraction of working, the veteran had sustained an 
escalation of symptoms relating to his traumatic events in 
service.  Axis I diagnoses were PTSD and major depressive 
disorder.  There was no Axis II diagnosis.  The veteran was 
given a GAF score of 60.  

Of record is a March 2004 communication from a social worker 
at a local center for stress recovery.  She stated the 
veteran had been involved in PTSD counseling at that facility 
since April 2002.  She described the veteran as severely 
depressed.  Medication for depression had been recommended, 
but the veteran refused it.  He believed he was on too much 
medication already and she believed his refusal of medication 
was part of his inability to trust the motivation of others.  
She indicated that even with therapy, the veteran's basic 
symptoms were unchanged.  Reference was made to mistrust of 
others, flat affect, irritability, isolation, nightmares, and 
intrusive thoughts.  A diagnosis was given of PTSD.  The 
veteran was given a GAF score of 45. 

Also of record is a report of a VA psychological evaluation 
of the veteran in August 2004.  The veteran was alert and 
oriented throughout the interview.  He showed no signs of any 
psychotic symptomatology.  He was well groomed and neatly 
dressed and interacted in a polite and articulate manner.  
Thought processes were connected, coherent, and relevant.  
Memory was intact for recent and remote events.  Affect was 
somewhat flat, but was consistent with the content of his 
speech.  Overall, mood seemed depressed.  He had been married 
for more than 58 years and described his relationship with 
his wife as "good."  He had two grown sons and grandchildren 
and he maintained contact with all of them.  

Psychological testing pointed to a moderate level of 
depression.  Other testing was suggestive of a "moderate" 
level of impairment attributable to PTSD.  The veteran 
indicated that after discharge from service, he was involved 
for several years in sales.  Later on, he worked in 
construction.  He reported that he started his own 
construction business in the 1960's, but it only lasted for 
about 5 to 6 years.  He then worked as a manager for a 
company for more than 20 years.  When that company went out 
of business, he was 71 years old and decided to retire.  He 
stated this was when he began having more difficulties 
because he had "nothing to do."  The examiner indicated that, 
although the veteran hadn't received treatment for PTSD since 
2002, the record did not indicate that there had been 
significant increases in the level of his symptomatology.  
The examiner noted that the veteran did not believe in 
psychotropic medication and had refused to take any for PTSD 
or for his depressive symptoms.  The veteran was given Axis I 
diagnoses of PTSD and a depressive disorder.  There was no 
Axis II diagnosis.  He was given a GAF score of 55.  

Additional evidence includes a statement from the veteran's 
wife received in March 2005.  She stated that since the 
veteran's retirement, he had become much more withdrawn in 
public and rarely held conversations with others.  She also 
indicated the veteran had difficulty sleeping at night.  She 
claimed that the veteran stopped going to a psychologist for 
evaluation purposes because it cost too much.

Also of record are reports of current VA outpatient visits.  
Following one group therapy visit in March 2005, the veteran 
was given a GAF score of 50.  It was noted the veteran 
participated actively and appropriately in the therapy 
session in early March 2005.

At the time of a July 2005 visit, it was noted the veteran 
again participated actively and appropriately.  He stated 
that his sleep disturbances continued with frequent 
nightmares.  It was again noted that the veteran refused to 
take antidepressants, although it was apparent that he was in 
need of them.  His outlook on life was described as 
"negative."  It was also reported that he was constantly 
irritable with his wife and family.  He was afraid the 
medications would control him and he was always suspicious of 
others and their intent to hurt or help him.  

The record also includes the report of a VA psychiatric 
examination of the veteran in August 2005.  The claims file 
was reviewed by the examiner.  It was noted that since a 
prior examination referred to above in August 2004, the 
veteran had remained in treatment and was seen in stress 
recovery on an apparent biweekly basis.  He felt he was 
better able to talk about his traumatic experiences as a 
result of individual work with the social worker at that 
facility.  He continued to refuse medication.  The veteran 
indicated that his marriage of more than 59 years was 
deteriorating.  He stated that he blew up verbally instead of 
having discussions and would just leave the house.

Mental status examination findings included proper 
orientation.  He reported depression related to his PTSD 
symptoms, to arguments with his wife, and to concerns about 
his medical condition.  Notation was made of various 
symptoms, including fear and helplessness, intrusive 
recollections, sleep difficulty, irritability, some social 
avoidance, and significant distress.   

The Axis I diagnoses were PTSD and depressive disorder.  
There was no Axis II diagnosis.  The veteran was given a GAF 
score of 55.

The psychologist stated the veteran's status had been 
essentially unchanged during the past year.  The veteran did 
not clearly describe increases in symptoms during the past 
year except for the increase in sleep difficulty.  Reference 
was also made to some increase in depression.  The veteran's 
PTSD symptoms, particularly irritability, were reported as 
continuing to affect his relationship with his wife, but he 
stated their relationship had worsened over the past few 
years, not just recently.  

In view of the foregoing, based on a longitudinal review of 
the evidence of record, the Board finds that the evidence is 
persuasive to reflect that the veteran has demonstrated 
impairment in several of the key areas required for a 
70 percent evaluation.  Accordingly, the Board finds that the 
symptom picture attributable to the veteran's PTSD most 
nearly comports with the criteria for a 70 percent disability 
rating.  However, the assignment of a total schedular rating 
of 100 percent is not warranted, as there is no indication 
that the veteran exhibits total social and occupational 
impairment.  The veteran's various symptoms, including 
irritability and sleep difficulty, appear to have gotten 
worse in the past few years.  The recent medical evidence has 
referred to the presence of multiple symptoms associated with 
PTSD.  The veteran has been given varying GAF scores during 
the past few years, some indicating significant impairment.  
Accordingly, with resolution of reasonable doubt in his 
behalf, the Board believes that the severity of the symptoms, 
particularly the veteran's irritability, his sleep 
difficulty, increased problems with his wife, depressed mood, 
are all indicative of a disability picture contemplated for 
by the assignment of a 70 percent disability rating.


ORDER

A disability rating of 70 percent, but not more, for the 
veteran's PTSD is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


